      Case: 3:20-cv-00504-MJN Doc #: 16 Filed: 04/21/21 Page: 1 of 2 PAGEID #: 90




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

MITCHELL MUSTAINE,

          Plaintiff,                                            Case No. 3:20-cv-504

vs.

MONTGOMERY COUNTY                                               District Judge Michael J. Newman
BOARD OF COUNTY COMMISSIONERS, et al.,

      Defendants.
______________________________________________________________________________

 ORDER (1) DENYING AS MOOT DEFENDANT MONTGOMERY COUNTY COURT
    OF COMMON PLEAS’ MOTION TO DISMISS (DOC. NO. 7); (2) DISMISSING
DEFENDANT MONTGOMERY COUNTY COURT OF COMMON PLEAS FROM THIS
     MATTER; AND (3) DENYING AS MOOT DEFENDANT JUDGE RICHARD
                SKELTON’S MOTION TO DISMISS (DOC. NO. 11)
______________________________________________________________________________

          Plaintiff initiated this civil case by filing a complaint, through counsel, raising employment

discrimination claims against three Defendants: the Montgomery County Board of Commissioner

(the “Board”), the Montgomery County Court of Common Pleas (the “Common Pleas Court”),

and Judge Richard Skelton (collectively, “Defendants”). Doc. No. 1. In response, both the

Common Pleas Court and Judge Skelton filed motions to dismiss under Fed. R. Civ. P. 12(b). Doc.

Nos. 7, 11.

          Rather than filing a memorandum in opposition to Defendants’ motions to dismiss, Plaintiff

filed an amended complaint. Doc. No. 12. Amending a complaint in this situation, without leave

of Court, is permitted because Plaintiff filed his amended complaint within 21 days after

Defendants served their motions to dismiss. See Fed. R. Civ. P. 15(a)(1)(B).

          The Board and Judge Skelton each filed an answer to the amended complaint. Doc. Nos.

13, 14.
    Case: 3:20-cv-00504-MJN Doc #: 16 Filed: 04/21/21 Page: 2 of 2 PAGEID #: 91




        Plaintiff’s amended complaint omits claims against Common Pleas Court. Doc. No. 12.

Consequently, the Common Pleas Court is no longer a party to the case, and its motion to dismiss

(Doc. No. 7) is moot.

        Additionally, the motions to dismiss filed by the Common Pleas Court and Judge Skelton

focus on Plaintiff’s original complaint. Plaintiff’s amended complaint “supersedes” his prior

complaint and “nulli[fies]” the motions to dismiss. See B & H Med., L.L.C. v. ABP Admin., Inc.,

526 F.3d 257, 267 n.8 (6th Cir. 2008) (quoting Drake v. City of Detroit, No. 06-1817, 2008 WL

482283, at *2 (6th Cir. Feb. 21, 2008)) (stating that a prior “complaint is a nullity, because an

amended complaint supersedes all prior complaints”). The Common Pleas Court and Judge

Skelton’s motions to dismiss are therefore moot.

        For the foregoing reasons, the Common Pleas Court and Judge Skelton’s motions to

dismiss are DENIED AS MOOT. Doc. Nos. 7, 11. Judge Skelton may restate his arguments in

a motion for judgment on the pleadings. Fed. R. Civ. P. 12(c). The Court anticipates that Plaintiff,

Judge Skelton, and the Board will convene and submit a Rule 26(f) report in accordance with the

Court’s March 25, 2021 Order setting a preliminary pretrial conference. Doc. No. 15.

        IT IS SO ORDERED.



Date:   April 21, 2021                               s/Michael J. Newman
                                                     Hon. Michael J. Newman
                                                     United States District Judge




                                                 2
